133 Ga. App. 842 (1975)
212 S.E.2d 486
FOWLER
v.
UNITED STATES FIDELITY & GUARANTY COMPANY.
50045.
Court of Appeals of Georgia.
Argued January 9, 1975.
Decided February 4, 1975.
Hutto & Palmatary, Edward E. Boshears, for appellant.
Nightingale, Liles & Dennard, B. N. Nightingale, for appellee.
PANNELL, Presiding Judge.
Plaintiff, an officer of a corporation, was furnished the use of an automobile by the corporation with whom she was employed. This automobile was insured by the appellee-defendant in a policy in which a corporation of a slightly different name was the named insured, and which policy contained uninsured motorist coverage under Code § 56-407A (Code Ann. § 56-407.1). Plaintiff was injured by an uninsured motorist while plaintiff was neither operating or riding in or upon, nor entering or *843 alighting from the insured automobile; she was merely going out to pick up the newspaper in her front yard when struck by the uninsured motorist. Plaintiff secured a judgment against the uninsured motorist and in the present action seeks to recover against the defendant-insurer, and has entered an appeal to this court from the grant of a summary judgment in favor of the insurer. Held:
Assuming, but not deciding, that the corporation for which the plaintiff was an officer and the named corporation in the policy were one and the same, the plaintiff was neither an insured under the policy nor was she required to be so under our Uninsured Motorist Statute. This case is controlled adversely to appellant by the decisions of this court in Gulf American Fire &c. Co. v. McNeal, 115 Ga. App. 286 (154 SE2d 411), followed in Bass v. State Farm Mut. Auto. Ins. Co., 128 Ga. App. 285 (196 SE2d 485).
Judgment affirmed. Quillian and Clark, JJ., concur.